UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 95-7955



LEO L. MADDOX,

                                            Plaintiff - Appellant,

          versus

PFC WALKER, Private First Class, Badge No.
102, in his individual and official capacity;
KENNETH H. MATTISON, Judge, in his individual
and official capacity,

                                           Defendants - Appellees.




Appeal from the United States District Court for the District of
South Carolina, at Columbia. David C. Norton, District Judge. (CA-
95-3142-3-18-BC)


Submitted:   May 16, 1996                   Decided:   May 30, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leo L. Maddox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Maddox v. Walker, No. CA-95-3142-3-18-BC (D.S.C. Nov. 9,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2